Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	Applicant’s amendment dated 15 August 2022, in which claims 1, 2, 3, 5, 17, 19, 20, 25, 26, 30-32, 35, 49-51, 55 have been amended, is acknowledged.
 	Claims 1-3, 5, 8, 11, 17, 19-20, 25-26, 30-32, 35, 39, 43, 49-51, 55 are pending in the instant application.  
Claims 1-3, 5, 8, 11, 17, 19-20, 25-26, 30-32, 35, 39, 43, 49-51, 55 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 August 2022 is acknowledged and considered. 
Response to arguments of 15 August 2022
In view of Applicant’s amendment of 15 August 2022, the objection to claims 5, 35 is herein withdrawn. Applicant has clarified the claim language.
In view of Applicant’s amendment of 15 August 2022, the rejection of claims 1-3, 5, 8, 11, 17, 30-32, 35, 39, 43, 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended the claims to recite enhancing a fruit -set relative to a defined reference standard or threshold level.
Applicant argues (Remarks of 15 August 2022, page 9) against the rejection of claims 8, 39 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Applicant argues that claim 8 further limits claim 1 because it limits one or more concentrations of ingredients in solution, rather what the ingredients are in the solution. In response, the argument is not persuasive. The language of claims 8, 39 “said solution comprises about 50 M ABA, about 5 mM L-arginine or both” does not seem to suggest that when ABA is present at 50 M concentration, the L-arginine concentration is that in claim 1. The claim language does not suggest that when L-arginine is present in a concentration of 5 mM, the concentration of ABA is that in claim 1. Clarification of the claim language is required.
Applicant’s arguments (Remarks of 15 August 2022, pages 10-11) against the rejection of claims 1-3, 5, 8, 11, 17, 19-20, 25-26, 30-32, 35, 39, 43, 49-51, 55 under 35 U.S.C. 103 over Negri, in view of Yamashita have been considered.
Applicant argues (page 10, last two paragraphs, page 11, first two paragraphs) that neither Negri nor Yamashita teach or suggest an adult bee will visit a defined flower relative to a reference adult bee not supplemented with a solution comprising ABA and L-arginine.
In response, a modified rejection is made in response to Applicant’s amendment of 15 August 2022, which recites adult bees. Negri (Patent of Argentina AR-09212-A1, IDS of 15 August 2022) teaches that supplementation with ABA improves the immune competence of adult bees (Fig. 6, claim 5), increases tolerance of adult bees to toxic compounds (oxalic acid, Table 1, carvacrol) and maintains the population of adult bees during winter (claim 6). Negri teaches that supplementation with ABA (at 2.66 g/g, equiv. 10 M solution, as in instant claims) provides beneficial effect on the health of colonies of bees, wherein ABA is added to the hive of the colony of bees as an aqueous food supplement; Negri teaches that the aqueous food supplement comprising ABA also comprises L-arginine (claim 14).
Applicant argues that the Specification defines flower visitation frequency as the amount of occurrences a bee visits a defined quantity if flowers per unit of time. Pollinator censuses were performed by recording number of flowers visited by pollinators for 5 min [0059]. 
In response, the rejection is made (see below) over the combined teachings of Negri (AR-09212-A1) and Yamashita. Yamashita teaches that nutritional supplement compositions for bees that improve their health and render a larger degree of resistance to disease, result in larger number of bees available to pollinate flowers, and an increase in bee activity, an increase in attraction of honeybees to the flowering plant, as in instant claims 2, 31, an increase in bee visitation frequency to flowering plant, as in instant claims 51, 55, resulting in an increase in pollination, as in instant claim 30, and a corresponding increase in fruit yield, or fruit-set (defined as proportion of flowers setting a fruit, [0026] Applicant’s Specification) of a flowering plant, as in instant claim 1. Thus, based on the combined teachings of Negri and Yamashita, a composition comprising ABA and L-arginine taught by Negri (AR-09212-A1) to be effective to improve adult bee’s health and resistance to disease is expected to increase attraction of honeybees to the flowering plant, increase bee visitation frequency to flowering plant, resulting in an increase in pollination, and a corresponding increase in fruit-set.
A modified rejection is made below, based on Applicant’s amendment of 15 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is drawn to the method of claim 1, wherein said solution comprises about 50M ABA, about 5 mM of L-arginine, or both; yet claim 1 recites a solution comprising ABA and L-arginine. Thus, claim 8, which recites three possibilities, namely a solution comprising ABA, or L-Arg, or (ABA + L-Arg), does not further limit the subject matter of claim 1 upon it depends.
 A similar analysis applies to claim 39 which does not further limit the subject matter of claim 30 upon it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 11, 17, 19-20, 25-26, 30-32, 35, 39, 43, 49-51, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Negri et al. (Patent of Argentina AR-09212-A1, published 25 March 2015, cited in IDS of 15 August 2022), in view of Yamashita et al. (US 2014/0271535, cited in IDS).
Negri (AR-09212-A1) teaches that dietary supplementation of adult honey bee (as in instant claims) Apis mellifera (as in instant claims 17, 49) with abscisic acid (ABA) 2.66 g/g, which corresponds to 10 M solution (equivalent concentration explained on page 14, line 31, English translation provided), as in instant claims 1, 30 (see page 14, lines 10-14, English translation, also claim 16) provides a beneficial effect on the health of colonies of honeybees (claims 1-16), namely:
it enhances the immune health of adult honey bees (Figure 6, page 25, lines 13-26, English translation), enhances granulocyte immune responses (Figure 6B, 6C) compared to that of control bees (not supplemented with ABA); 
it maintains the entirety of the adult bee population after the winter (Figure 6D, also page 26, lines 5-15) while the control bee colonies (not supplemented with ABA) lose almost 70% of their population during the cold season; and 
it improves the adult bee tolerance to poisoning with oxalic acid (Table 1, also claim 7) or carvacrol (Figure 7) used as model pesticides (page 26, lines 21-23).
Negri teaches (page 14, lines 10-14, English translation) that adult bees (worker bees, page 14, line 18, English translation) are fed with syrup containing 2.66 g/g ABA; the syrup was prepared with two parts saccharose (synonym sucrose) and one part distilled water (v/v),
as in instant claims 5, 35. 
 	Negri teaches (page 20, last paragraph, page 21, first paragraph, English translation) that ABA is applied to the hive in an aqueous formulation at a concentration between 1 g/g (according to ABA contents reported in bees and nectar) to 350 g/g (according to the highest concentration of ABA reported in honey), which corresponds to approx. 3.8 M to 1316 M, which is within the instant range in claim 1, 30 and encompasses the concentration of 50 M ABA in instant claims 8, 39. 
	Importantly, Negri teaches (page 21, lines 1-4, English translation) that in an especially preferred embodiment, the formulation containing ABA comprises saccharose (2:1 v:v in water) and furthermore L-arginine in a concentration of 1 to 5 mM, which is within the range in instant claims 1, 30.
	Negri teaches (claim 14) that an aqueous supplement of ABA and L-arginine provides a beneficial effect on the health of colonies of honeybees.
 	Negri teaches (page 28, first paragraph, English translation) that L-arginine is the substrate for the enzyme NO synthase responsible for the production of NO in bees. Negri teaches that supplementation of a group of mini-colonies of A. mellifera with 5 mM L-arginine in saccharose syrup resulted in increased innate immune response, better wound healing, maintenance of the hive population at a maximum after the winter and an improved tolerance to poisoning with carvacrol.
 	Negri teaches (page 28, last two paragraphs) that improving the quality of nutrition of A. mellifera by supplementing bee colonies with ABA it is possible to obtain bee individuals having enhanced immune competence, resulting in improved capacity of the colonies of bee pollinators to survive. Thus, Negri implicitly teaches the link between ABA supplementation in bees and enhanced pollination.
Negri does not teach a method of enhancing fruit-set of a flowering plant by exposing said flowering plant to an adult bee supplemented with a solution comprising L-arginine and abscisic acid, as in instant claims 1-3, 5, 8, 11, 17, 19-20, 25-26.
 Negri does not teach a method of enhancing a pollination performance of an adult bee by contacting said bees with a supplement comprising L-arginine and abscisic acid, as in instant claims 30-32, 35, 39, 43, 49-51, 55.

Yamashita (US 2014/0271535) teaches nutritional supplement ([0148]-[0149], [0159]) compositions for bees that improve their health and render a larger degree of resistance to disease, resulting in larger number of bees (smaller number of bees die [0149]) available to pollinate flowers, and an increase in bee activity (Test II, [0156]-[0158]), an increase in attraction of honeybees to the flowering plant [0153], as in instant claims 2, 31, an increase in bee visitation frequency to flowering plant ([0154], [022]), as in instant claims 51, 55, resulting in an increase in pollination [0150]-[0151], as in instant claim 30, and a corresponding increase in fruit set of a flowering plant [0101], as in instant claim 1.
Yamashita teaches [0038] compositions for enhancing pollination comprising a carbon skeleton energy compound such as, for example, amino acids such as arginine.
 Yamashita teaches [0021] that enhancing pollination is defined as increasing overall effective cross pollination by biotic vectors such as honeybees, or bees, so that a greater number of flowers are pollinated compared to flowers not applied the compositions.  
Yamashita teaches [0108] compositions as a nutritional supplement or food for a biotic vector/ honeybees to increase the activity and health of the honeybees used in pollination.
Yamashita teaches [0022] that the compositions may enhance pollination by increasing the number of biotic vectors/honeybees which visit the subject flora, or improving the overall nutritional health and activity of biotic vectors/honeybees, as in instant claims 51, 55.
Yamashita teaches [0102] flowering plants of interest for enhanced pollination such as, for example, blueberry, almond, apple, as in instant claims 11, 43, 55.
Yamashita teaches [0023] that enhanced pollination may result in an enhancement in the amount of harvested crop produced by the subject flora, such as fruit; thus, Yamashita teaches the correlation between enhanced pollination (as in instant claim 30) and enhanced fruit set of a flowering plant, as in instant claim 1.

It would have been obvious for a person of ordinary skill in the art to use the teachings of Negri and Yamashita to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to feed adult honey bees Apis mellifera a dietary supplement comprising abscisic acid (ABA 10 M solution) and L-arginine (L-Arg 1 mM to 5 mM solution) in syrup, because Negri teaches supplementation with ABA (10 M solution) of adult bees improves the immune competence of adult bees (Fig. 6, claim 5), increases tolerance of adult bees to toxic compounds (oxalic acid, Table 1, carvacrol) and maintains the population of adult bees during winter (claim 6, Fig. 6D), and Negri also teaches (claim 14) that the aqueous food supplement comprising ABA may also comprise L-arginine in a concentration of 1 mM to 5 mM (page 26, lines 1-4, English translation).
Therefore, one of ordinary skill in the art would have reasonably expected that administering to adult bees a dietary supplement comprising L-arginine (L-Arg 1 mM to 5 mM solution) and abscisic acid (ABA 10 M or any concentration in the range of 1 g/g to 350 g/g taught by Negri) taught by Negri, will result in a beneficial effect on the health of the bees, compared to bees not supplemented.
Further, the person of ordinary skill in the art would have administered the resulting nutritional supplement to adult bees and would have evaluated the effect on bees’ performance in pollination and the fruit set of flowering plants visited by said bees, because Yamashita teaches that nutritional supplement compositions for bees that improve their health and render a larger degree of resistance to disease result in healthier bees available to pollinate flowers, an increase in pollination, and a corresponding increase in fruit set of a flowering plant. Thus, the person of ordinary skill in the art would have compared the pollination performance of adult bees supplemented with the composition, versus that of bees not supplemented, with the expectation that the health improving nutritional supplement comprising L-arginine and ABA increases bee resistance to disease, increases bee activity, bee visitation frequency to flowering plant, resulting in an increase in pollination, and a corresponding increase in fruit set of a flowering plant. Further, measuring the increase in fruit set, and the increase in pollination performance in different flowering plants, as in instant claims 11, 20, 26, 43, 55, is well within the skill of the artisan.
As such, claims 1-3, 5, 8, 11, 17, 19-20, 25-26, 30-32, 35, 39, 43, 49-51, 55 are rejected as prima facie obvious.
Conclusion
Claims 1-3, 5, 8, 11, 17, 19-20, 25-26, 30-32, 35, 39, 43, 49-51, 55 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 15 August 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627